 
FIRST AMENDMENT TO CHANGE IN CONTROL AGREEMENT




This First Amendment to the Change in Control Agreement (the “First
Amendment”)  is made and is effective as of August 26, 2009 , by and between
Heritage Oaks Bank, a California state chartered bank (the “Company”) and ___
(“Executive”).




RECITALS


This First Amendment is made with regard to the following facts:


A.  
Executive is a party to that certain Change in Control Agreement dated as of
July 23, 2007 and entered into by and between the Company and the Executive (the
“Agreement”).



TERMS


In consideration of the premises and the respective covenants and agreements of
the parties herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:


1.  
Section 14 of the Agreement is hereby removed in its entirety and amended to
read as follows:



14.           REDUCTION OF PAYMENT; COMPLIANCE WITH LAWS; IRC SECTION 409A
COMPLIANCE.


 
 
(i)     Notwithstanding anything in the foregoing to the contrary, if the
severance payment or any of the other payments provided for in this Agreement,
together with any other payments which Executive has the right to receive from
the Company would constitute a "parachute payment" (as defined in Section
280G(b)(2) of the Internal Revenue Code of 1986, as amended, or such similar set
of laws (the “Code”)), the payments pursuant to this Agreement shall be reduced
(reducing first the payments under Section 3 to the largest amount as will
result in no portion of such payments being subject to the excise tax imposed by
Section 4999 of the Code, provided, however, that the determination as to
whether any reduction in the payments under this Agreement pursuant to this
proviso is necessary shall be made in good faith by the Company’s then current
tax services provider / advisor, and such determination shall be conclusive and
binding on the Company and Executive with respect to the treatment of the
payment for tax reporting purposes.



 
 
(ii)    This Agreement, and any payments or benefits hereunder, are made
expressly subject to and conditioned upon compliance with all federal and state
law, regulations and policies relating to the subject matter of this Agreement,
including but not limited to the provisions of law codified at 12 U.S.C. Section
1828(k), the regulations of the FDIC codified as 12 C.F.R. Part 359, and any
successor or similar federal or state law or regulation applicable to the
Company.  Employee acknowledges that he understands the sections of law and
regulations cited above and that the Company’s obligations to make payments
hereunder are expressly relieved if such payments violate any federal or state
law or regulation applicable to the Company.



 
 
(iii)    If the Company is subject to the executive compensation limitations
under TARP at the time the Executive receives payment(s) under this Agreement
and any such payment(s), together with any other payments which Executive has
the right to receive from the Company, exceed the limits allowed for Executive
established under TARP, then the aggregate payments pursuant to this Agreement,
and any other agreement with Executive, shall be reduced to the largest amount
as will result in no portion of such payments violating the executive
compensation limitations under TARP.




--------------------------------------------------------------------------------


 
 
 
(iv)    Notwithstanding any provision existing in this Agreement or any
amendment thereto, it is the intent of the Company and Executive that any
payment or benefit provided pursuant to this Agreement shall be made and paid in
a manner, at a time and in a form which complies with the applicable
requirements of IRC Section 409A, in order to avoid any unfavorable tax
consequences resulting from any such failure to comply. Furthermore, for the
purposes of this Agreement, IRC Section 409A shall be read to include any
related or relevant IRS Notices (including but not limited to Notice
2007-86).  In the event of any ambiguity in terms, or in the event further
clarification of any term or provision is necessary, all interpretations and
payouts of benefits based thereon shall be in accordance with IRC 409A and any
related notices or guidance thereon.



2.  
Capitalized terms used herein and not otherwise defined shall have the same
meaning as set forth in the Agreement.



3.  
This First Amendment may be entered into in one or more counterparts, all of
which shall be considered one and the same instrument, and it shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that all Parties need
not sign the same counterpart.



4.  
Except as herein amended, the Agreement shall remain in full force and effect.



5.  
This First Amendment shall be governed by and construed in accordance with the
laws of the State of California.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 



ATTEST:      HERITAGE OAKS BANK                          
 
    By:
 
 
 
    Its:
 
 

 
    Print name:
 
 

 
 



      THE EXECUTIVE                          
 
       
Witness
    Executive  


 

--------------------------------------------------------------------------------


 